AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                                           Page 1 ofl



                                                    UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                                                           JUDGMENT IN A CRIMINAL CASE
                                                      V.                                                                          (For Offenses Committed On or After November 1, 1987)


                               Rafael Santiago-Eduardo                                                                            Case Number: 3:19-mj-22913




REGISTRATION NO. 86671298                                                                                                                                                  JUL 2 4 2019
THE DEFENDANT:
                                                                                         0                             cu,rn, us DISll,ICf COUl'iT
 IZJ pleaded guilty to count(s)--=--l--=-o=--f--=-C--=-o.:.:m2p:.::.lfil:::.:.:nt.:.__ _ _ _ _ _ _ _ _.......
                                                                                                          so;;:u,,__r:.:.H,_,,e:._R:.:.N.:::D:.:IS__:_i:.:.Rl.:::C.'....T.:::O:..._l'.:::CA:.:.l::,lf'..,·O:;;,fl;:;.N.;,IAi-l---
                                                                                                                                                                                               =r..
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                    Nature of Offense                                                                                                               Count Number(s)
8:1325                                             ILLEGAL ENTRY (Misdemeanor)                                                                                                     1

  D The defendant has been found not guilty on count(s)
                                                                                                                    -------------------
 •       Count( s)
                           ------------------
                                                                                                                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                               I
                                            ';s, TIME SERVED                                                            • _________ days
 IZl Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
 1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of nfillle, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                            Wednesday, July 24, 2019
                                                                                                                            Date of Imposition of Sentence


Received
                            ,,•~,a•~

                        .,,,."'\F
                    _D_U_Siv/+.- - - - - - -
                                                                                                                           H~L~it;BL0cK
                                                                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                                              3:19-~-22913

                                                                                                                                                                                                                                    J
